Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant elected the species of a single key cap Fig. 4A,B in the reply filed 8/19/22.  Claims 3-9, 11-13, 15-17 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species. Additionally claims 10 and 14 are not drawn to the elected species of Fig 4A,B (they are drawn to 6A and 6B).
Applicant's election with traverse of  the species restriction is also acknowledged.  The traversal is on the ground(s) that all the claims are drawn to the same invention and does not impose a search search/examination burden. This is not found persuasive because the various species include mutually exclusive elements that require separate search, consideration, and examination  --such as several embodiments include various features which are must be considered and searched separately thus requiring additional time to perform proper examination, in particular,  	Figs. 5-6 includes a mutually exclusive feature of multiple key groupings, Figs. 6A,B include mutually exclusive features 743,745, and Fig. 7A-C include a mutually exclusive elements 778, 779, 778a, 778b --. The applicant is advised that mutually exclusive elements require that the use of different search strategies or electronic resources, or search queries, and applying various  different art for each embodiment to formulate separate rejections since they all need to be treated individually on their merits present a serious burden on the examiner.  
Applicant is reminded that claims depending on an allowed claim may be rejoined once the independent claim is allowable.
Applicant is also asked to refer to the following MPEP sections:
" The applicant is reminded that species always refer to the different embodiments of the invention - MPEP 806.04(e). 
Claims to different species are mutually exclusive if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first. - MPEP 806.04(f)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what is meant by  “the through hole is smaller than a size of an extension area except the height of the light emitting component”. 
Note: “an extension area” is particularly unclear as to what it is referring. 
Appropriate correction is required. 
Claims are examined as best understood. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Krijn US 9,411,088.
Krijn teaches a backlight module, comprising a light source assembly with a light-emitting component 2, wherein the light-emitting 5component includes an LED and a lens 5; a light guide film 3, having a bottom surface, a through hole and a light-exit pattern, wherein the light-emitting component is correspondingly located below the through hole, a size of an opening area of the through hole is smaller than a size of an extension area except the height of the light-emitting component (see fig. 3B), the light of the light-emitting component is emitted upward 10toward the through hole, and a reflective sheet 9 located above the through hole, wherein a size of the reflective sheet is larger than or equal to the size of the through hole, and a distance from the through hole to an outer edge of the light-exit pattern is greater than a distance from to the through hole to an outer 15edge of the reflective sheet,  and wherein the light-exit pattern encloses the through hole. 
Regarding  the light-exit pattern being on the bottom surface, while this feature is not shown in fig.3B, it is provided for in fig. 5 (see grooves 4). 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide exit features on the bottom in the embodiment of fig. 3 such as shown in fig. 5. One of ordinary skill in the art would have been motivated to provide bottom exit patterns in order to facilitate outcoupling which is considered to be within his or her technical grasp.  This leads to the anticipated success of uniform output and it is determined that  providing grooves on the lower surface is not of innovation, but of ordinary skill and common sense.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 1, 2, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Krijn.
In regard to claim 1, Cheng teaches a backlight module, comprising a light source assembly with a light-emitting component 130,  and a light exit pattern (fig. 3b,5), a distance from the through hole to an outer edge of the light-exit pattern is greater than a distance from to the through hole to an outer 15edge of a reflective sheet,  and wherein the light-exit pattern encloses the through hole, but lacks the specific teaching of the LED including a lens with a reflection sheet.
Krijn teaches an LED and a lens 5; a light guide film 3, having a bottom surface, a through hole and a light-exit pattern, wherein the light-emitting component is correspondingly located below the through hole and includes the light of the light-emitting component being emitted upward 10toward the through hole, a size of an opening area of the through hole is smaller than a size of an extension area except the height of the light-emitting component and a reflective sheet 9 located above and equal to the size of the through hole(see fig. 3B).
It would have been obvious to one of ordinary skill in the art at the time of filing to use an LED lens in Cheng such as taught by Krijn. One of ordinary skill in the art would have been motivated to use a lens in order to improve light utilization efficiency.
In regard to claim 2, Cheng teaches  a shading ring 144 wherein the shading ring is above the top surface of the light guide film, the shading ring has an opening, and the opening corresponds to the light-exit pattern.  
In regard to claim 18 and 19, Cheng teaches a protection plate 143, the protection plate located on the light guide film and further 30comprises a reflective layer 110, wherein the reflective layer is configured to reflect the light emitted 21from the light-emitting component and the light leaked from the bottom surface of the light guide film.  
In regard to claim 20, Chen lacks the teaching of colored LEDs howver, Krijn teaches a light source assembly that 5comprises a plurality of light-emitting components, and at least two of the light-emitting components emit light of different colors (col. 4 lines 41-43).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131. The examiner can normally be reached usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIE A BANNAN/Primary Examiner, Art Unit 2875